                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA
                            WESTERN DIVISION



TERNA RAMONE HATTEN,                       Case No. CV 18-06573-FMO (DFM)

          Petitioner,                      Order Accepting Report and
                                           Recommendation of United States
             v.                            Magistrate Judge

WARDEN CARR,

          Respondent.



      Under 28 U.S.C. § 636, the Court has reviewed the Petition, the other
records on file herein, and the Report and Recommendation of the United
States Magistrate Judge. No objections to the Report and Recommendation
were filed, and the deadline for filing objections has passed. The Court accepts
the report, findings, and recommendations of the Magistrate Judge.
      IT IS THEREFORE ORDERED that Judgment be entered dismissing
the Petition without prejudice for failure to prosecute.


Date: February 14, 2019                     ___________/s/________________
                                            FERNANDO M. OLGUIN
                                            United States District Judge
